999 F.2d 539
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Victor BOBO, Plaintiff-Appellant,v.John LITTLEFIELD, Dr., et al., Defendants-Appellees.
No. 92-4199.
United States Court of Appeals, Sixth Circuit.
July 6, 1993.

1
Before KENNEDY and MARTIN, Circuit Judges, and FORESTER, District Judge.*

ORDER

2
Victor Bobo, an Ohio state prisoner, appeals pro se from the judgment for defendants in this civil rights action filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Bobo brought this action against four employees at the Orient Correctional Institution, alleging that he had been terminated from the substance abuse program on the basis of his race.   The parties filed cross motions for summary judgment.   The district court granted the defendants' motion and denied Bobo's motion.   On appeal, Bobo argues that the district court erred in granting summary judgment prior to the completion of discovery.


4
Upon review, it is concluded that summary judgment for the defendants was proper.   In order to defeat defendants' summary judgment motion, which documented good cause for Bobo's termination from the substance abuse program, he was required to present significant probative evidence in support of the allegations of racial discrimination, which he failed to do.   See Friedman v. United States, 927 F.2d 259, 262 (6th Cir.1991).   Moreover, Bobo has made no showing that his broad discovery requests would have disclosed disputed material facts.   See Chilingirian v. Boris, 882 F.2d 200, 203 (6th Cir.1989).


5
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Karl S. Forester, U.S. District Judge for the Eastern District of Kentucky, sitting by designation